—In a matrimonial action in which the parties were divorced by judgment dated March 24, 1999, the plaintiff former wife appeals from an order of the Supreme Court, Richmond County (Harkavy, J.), dated September 25, 2000, which, inter alia, denied her motion to compel the defendant former husband to satisfy a home equity loan on the marital residence and to pay support arrears plus interest, and granted so much of the defendant’s cross motion as sought to deduct an amount necessary to satisfy the home equity loan on the marital residence from the plaintiffs distributive award. The plaintiffs notice of appeal from a decision of the same court dated December 2, 1999, is deemed a premature notice of appeal from the order dated September 25, 2000 (see, CPLR 5520 [c]).
Ordered that the order is affirmed, with costs.
The parties’ stipulation of settlement is silent on the issue of which party is responsible for payment of a home equity loan on the marital residence which was awarded to the plaintiff. However, we reject the plaintiffs argument that the determination of the Supreme Court that the defendant satisfy that loan and deduct that amount from her distributive award renders the parties’ stipulation unconscionable (see, Du Jack v Du Jack, 243 AD2d 908; see also, Golfinopoulos v Golfinopoulos, 144 AD2d 537). We further reject the plaintiffs argument that allowing the deduction of the amount of the home equity loan payment from her distributive award was an improvident exercise of discretion.
The plaintiffs remaining contentions are without merit. O’Brien, J. P., S. Miller, McGinity and Luciano, JJ., concur.